      Case 3:16-cr-30059-NJR Document 44 Filed 01/24/20 Page 1 of 6 Page ID #143
PROB 12C
(ILSP 11/11)


                                UNITED STATES DISTRICT COURT
                                              for the
                                    Southern District Of Illinois
                  Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Jeremy R. Colwell                                   Docket No. 0754 3:16CR30059-001
                                                                      Register Number: 13295-025
Name of Sentencing Judicial Officer: Honorable Nancy J. Rosenstengel, Chief U.S. District Court
Date of Original Sentence: September 20, 2016
Original Offense:     Cts. 1, 2, & 3: Conveying a False Threat
Original Sentence: Cts. 1, 2, & 3: 15 Months’ Bureau of Prisons; followed by a 3-Year Term of
                   Supervised Release, all such Counts to run concurrently
Type of Supervision: Supervised Release                    Date Supervision Commenced: May 16, 2017
Custody Status: Mr. Colwell is considered an absconder and his whereabouts are unknown.
Assistant U.S. Attorney: Daniel T. Kapsak                    Defense Attorney: David L. Brengle

                                     PETITIONING THE COURT

[X]       To issue a WARRANT

The probation officer believes that the offender has violated the following condition(s) of supervision:

          Violation Number        Nature of Noncompliance
          Mandatory               The defendant shall not commit another federal, state or local crime.

                                  On February 8, 2018, Mr. Colwell committed the offense of Passing
                                  Bad Checks.

                                  On March 17, 2018, Mr. Colwell committed the offense of Passing Bad
                                  Checks.

                                  On April 23, 2018, Mr. Colwell committed the offense of Passing Bad
                                  Checks.

                                  On July 9, 2018, Mr. Colwell committed the offense of Operating a
                                  Motor Vehicle While Using an Electronic Communication Device.

                                  On July 10, 2018, Mr. Colwell committed the offense of False
                                  Statements, when questioned about pending charges.

                                  On September 14, 2018, Mr. Colwell committed the offense of False
                                  Statements, when questioned about housing.
    Case 3:16-cr-30059-NJR Document 44 Filed 01/24/20 Page 2 of 6 Page ID #144
Offender Name: Jeremy R. Colwell
Docket Number: 0754 3:16CR30059-001

                               On October 9, 2018, Mr. Colwell committed the offenses of No Proof
                               of Insurance and No Brake Light When Stop.

                               On December 2, 2018, Mr. Colwell committed the offenses of No
                               Insurance, Defective Equipment, and Seat Belt Violation.

                               On January 21, 2019, Mr. Colwell committed the offenses of Failure to
                               Signal Lane Change, Driving without Proof of Insurance, Failure to
                               Register, Failure to Display License Plates, and One Headlight
                               Illuminated.

                               On May 4, 2019, Mr. Colwell committed the offenses of Driver/Front
                               Seat Passenger Fail to Wear Properly Adjusted/Fastened Safety Belt,
                               and Failed to Register Vehicle.

                               On July 7, 2019, Mr. Colwell committed the offense of Failure to
                               Register Vehicle.

                               On August 21, 2019, Mr. Colwell committed the offense of Failure to
                               Register Vehicle/License Plate Expired.

                               On September 10, 2019, Mr. Colwell committed the offense of False
                               Statements, when he submitted a monthly supervision report with false
                               employment information.

                               On September 15, 2019, Mr. Colwell committed Expired Plates, Failure
                               to Register, Operating Vehicle without Front Plate, and Failure to
                               Display Valid Vehicle Certification of Inspection.

                               On September 16, 2019, Mr. Colwell committed the offense of Expired
                               License Plates.

       Administrative          The defendant shall report to the probation officer in a reasonable
                               manner and frequency directed by the Court or probation officer.

                               Mr. Colwell failed to submit monthly supervision reports by the 10th of
                               each month for the following months: May 2018, August 2018, March
                               2019, and April 2019.

                               Mr. Colwell failed to submit complete written monthly supervision
                               reports for the following months: June 2018, October 2018, and
                               September 2019.

                               Mr. Colwell failed to submit a monthly supervision report for the
                               following months: January 2019, October 2019, November 2019,
                               December 2019, and January 2020.
    Case 3:16-cr-30059-NJR Document 44 Filed 01/24/20 Page 3 of 6 Page ID #145
Offender Name: Jeremy R. Colwell
Docket Number: 0754 3:16CR30059-001

       Administrative          The defendant shall respond to all inquiries of the probation officer and
                               follow all reasonable instructions of the probation officer.

                               Mr. Colwell failed to follow the instructions of the probation officer in
                               that he failed to contact the probation officer, as instructed, on the
                               following dates: May 26, 2018; February 1, 2019; and March 13, 2019.

                               On June 8, 2018, Mr. Colwell failed to follow the instructions of the
                               probation officer in that he failed to meet for a scheduled home visit.

                               Mr. Colwell failed to follow the instructions of the probation officer, in
                               that he failed to provide documentation on the following dates: July 18,
                               2018; August 15, 2018; September 24, 2018; March 12, 2019; May 22,
                               2019; June 24, 2019.

                               On September 14, 2018, Mr. Colwell failed to follow the instructions of
                               the probation officer, in that he failed to secure a mental health
                               treatment appointment.

                               On February 26, 2019, Mr. Colwell failed follow the instructions of the
                               probation officer, in that he failed to report to the probation office, as
                               instructed.

       Administrative          The defendant shall notify the probation officer prior to an expected
                               change, or within seventy-two hours after an unexpected change, in
                               residence or employment.

                               On September 24, 2018, it was discovered that Mr. Colwell had a
                               change of employment that he failed to report properly.

                               On January 18, 2019, it was discovered that Mr. Colwell had a change
                               of employment that he failed to report properly.

                               On June 1, 2019, it was discovered that Mr. Colwell had a change of
                               employment that he failed to report properly.

                               On September 13, 2019, it was discovered that Mr. Colwell had a
                               change of employment that he failed to report properly.

                               On January 21, 2019, it was discovered that Mr. Colwell had a change
                               of residence that he failed to report properly.


       Administrative          The defendant shall notify the probation officer within seventy-two
                               hours of being arrested or questioned by a law enforcement officer.
     Case 3:16-cr-30059-NJR Document 44 Filed 01/24/20 Page 4 of 6 Page ID #146
Offender Name: Jeremy R. Colwell
Docket Number: 0754 3:16CR30059-001

                                 On November 9, 2019, Mr. Colwell had contact with the Farmington,
                                 Missouri, Police Department, which he failed to report within seventy-
                                 two hours.

          Special                The defendant shall participate in a program of mental health treatment,
                                 which may include participation in treatment for anger management,
                                 domestic violence, cognitive skills, or other forms of therapy or
                                 counseling that may be recommended, as directed by the probation
                                 officer. This may include a mental health assessment and/or psychiatric
                                 evaluation. This may require participation in a medication regimen
                                 prescribed by a licensed practitioner, at the direction of the probation
                                 officer. The defendant shall pay for the costs associated with services
                                 rendered, based on a Court approved sliding fee scale as directed by the
                                 probation officer. The defendant's financial obligation shall never
                                 exceed the total cost of services rendered.

                                 Mr. Colwell failed to participate in mental health treatment on: June 11,
                                 2018; August 2, 2018; the month of September 2018; the month of
                                 October 2018; March 12, 2019; March 13, 2019; August 21, 2019; the
                                 month of November 2019; and the month of December 2019.

U.S. Probation Officer Recommendation:

          The term of supervision should be:
          ☒ revoked
          ☐ extended for * years, for a total term of * years.
          ☐ The conditions of supervision should be modified as follows:
          ☐ Other


                                  I declare under penalty of perjury that the forgoing is true and correct.




                                                 by
                                                      Damon R. Selvey
                                                      United States Probation Officer

                                                      Date: January 24, 2020
DRS/trs
                                                      This document has been reviewed and approved.




                                                 by
    Case 3:16-cr-30059-NJR Document 44 Filed 01/24/20 Page 5 of 6 Page ID #147
Offender Name: Jeremy R. Colwell
Docket Number: 0754 3:16CR30059-001

                                         Jacob J. Keane
                                         Supervisory U.S. Probation Officer

                                         Date: January 24, 2020
    Case 3:16-cr-30059-NJR Document 44 Filed 01/24/20 Page 6 of 6 Page ID #148
Offender Name: Jeremy R. Colwell
Docket Number: 0754 3:16CR30059-001


THE COURT ORDERS:
☐    Submit a Request for Modifying the Condition or Term of Supervision
☒    The Issuance of a Warrant
☐    The Issuance of a Summons
☐    Other


                                                       s/Nancy J. Rosenstengel
                                                       Honorable Nancy J. Rosenstengel
                                                       Chief U.S. District Judge


                                                       January 24, 2020
                                                       Date
